DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-11 and 21-29 pending for prosecution.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the marking pattern comprises a central marking structure located in a marking area, the central marking structure is a single stack consisting of the plurality of interleaved layers of different materials and dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, and a first pattern density of the first marking sub-area [[being]] is higher than or equal to a second pattern density of the second marking sub-area.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the marking pattern comprises a central marking structure located in a marking area, the central marking structure is a single stack consisting of the plurality of interleaved layers of different materials and dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, and a first pattern density of the first marking sub-area is higher than or equal to a second pattern density of the second marking sub-area. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the marking pattern comprises a plurality of marking structures disconnected from one another and located in a marking area, and the plurality of marking structures comprising a central marking structure dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area.” as recited in claim 21 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the marking pattern comprises a plurality of marking structures disconnected from one another and located in a marking area, and the plurality of marking structures comprising a central marking structure dividing the marking area into a first marking sub-area farther from the stack structure and a second marking sub-area closer to the stack structure, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area. Hence, Claim#21 is allowable.

The most relevant prior art of references LU et al. (US PGPub: 2017/0358594 A1 A1), hereinafter LU, in view of LEE et al. (US PGpub: 2016/0163686 Al), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Claims 2-11 and 22-29 are allowed as those inherit the allowable subject matter from claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828